Dear Mayor Harris:
Reference is made to your recent request for an opinion of this office regarding a  capital outlay budget request for the Tri — District Boys and Girls Club, of Ouachita Parish, which project ("the Tri-District Boy's and Girl's Club Project") is included within Act 2 of the 2004 Regular Session (the "Capital Outlay Act"), under the heading "Miscellaneous Non-State Entities", as follows:
"Renovations and Additions Tri-District
Boy's and Girl's Club, Planning and Construction
(Ouachita)
Payable from State General Fund (Direct)
Nonrecurring Revenues                $250,000"
According to your correspondence, the North Delta Regional Planning and Development District, Inc. submitted an application to the Facility Planning and Control Capital Outlay Section on behalf of the Tri-District Boy's and Girl's Club, (which is not located in Richwood, but in Monroe, Louisiana) and designated the Town of Richwood as the governmental body to enter into a cooperative endeavor with the State of Louisiana in connection with the Tri-District Boy's and Girl's Club Project.
Your letter further indicates that you would like to see the location within the Town of Richwood of a "recreation/educational facility" which could provide "family and community bonding or [opportunities for] our at-risk children".
Accordingly, you pose the following questions for our review.
  "1. If the Town of Richwood enters a cooperative endeavor agreement with the State of Louisiana on behalf of the Tri-District Boy's and Girl's Club, will the Town be responsible and/or liable for the financial accountability of the said organization?"
It is the opinion of this office that entering into a cooperative endeavor agreement with the State of Louisiana with respect to the Tri-District Boy's and Girl's Club Project will not cause the Town of Richwood to become  responsible and/or liable for the financial accountability of the Tri-District Boy's and Girl's Club, except to the extent of any obligations agreed to and undertaken by the Town in accordance with the terms of a cooperative endeavor agreement with the State, trough the Office of Facility Planning and Control of the Division of Administration.
Such cooperative endeavor agreements generally require governmental entities such as the Town of Richwood, in addition to other obligations, to properly administer projects in accordance with all laws, rules and regulations, to maintain appropriate financial records with respect to projects and the state funds committed thereto, and to accept responsibility for expenditures or commitments of state funds that exceed the amount appropriated by the state.
  "2.  Can the Town enter a cooperative endeavor agreement with the State of Louisiana for the Tri-District Boy's and Girl's Club and use the funds to renovate the former field house located in the Mary F. Goins Children's Park, in the Town of Richwood, creating a Boy's and Girls Club in this community?"
Capital outlay budget requests, with respect to each proposed capital outlay project, must be submitted to the Office of Facility Planning and Control in accordance with the provisions of LSA-R.S. 39:101, et seq. LSA-R.S. 39:102 pertinently provides:
  "Each request submitted as required by R.S. 39:101
shall include a detailed project description and justification for each new project requested", and must include "the project's proposed location". (Emphasis supplied).
In our opinion, in accordance with LSA-R.S. 39:101, et seq., funds appropriated for the Tri-District Boy's and Girl's Club Project must be utilized in accordance with the "detailed project description" included with the capital outlay budget request.
The Office of Facility Planning and Control has provided the undersigned with a copy of the Capital Outlay Request submitted in connection with the Tri-District Boy's and Girl's Club Project. It is noted for your attention that the Tri-District Boy's and Girl's Club Project is described as being for renovations and additions to existing athletic facilities, as well a new gymnasium, all to be located in Monroe, Louisiana.
As the funds appropriated for the Tri-District Boy's and Girl's Club Project must be utilized in accordance with the project description included with the capital outlay budget request, it is the opinion of this office that the Town of Richwood can only utilize funds appropriated for the Tri-District Boy's and Girl's Club Project for the project as described therein.  Accordingly, we are constrained to advise that those funds cannot be utilized for use the renovation of a field house located in the Town of Richwood.
We trust the foregoing to be of assistance to you, and to the Town of Richwood.
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                         BY:  ________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
CCF, jr./JMZB/dam